FILED
                         FOR PUBLICATION
                                                         OCT 15 2010
             UNITED STATES COURT OF APPEALS          MOLLY C. DWYER, CLERK
                                                      U .S. C O U R T OF APPE ALS


                     FOR THE NINTH CIRCUIT



COMITE DE JORNALEROS DE             No. 06-55750
REDONDO BEACH; NATIONAL DAY
LABORER ORGANIZING                  D.C. No. CV-04-09396-CBM
NETWORK,

        Plaintiffs - Appellees,     ORDER

 v.

CITY OF REDONDO BEACH,

        Defendant - Appellant.



COMITE DE JORNALEROS DE             No. 06-56869
REDONDO BEACH; NATIONAL DAY
LABORER ORGANIZING                  D.C. No. CV-04-09396-CBM
NETWORK,

        Plaintiffs - Appellees,

 v.

CITY OF REDONDO BEACH,

        Defendant - Appellant.
                                                                               Page 2

KOZINSKI, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel

opinion shall not be cited as precedent by or to any court of the Ninth Circuit.